                    Case 3:18-cv-01477-JR         Document 139       Filed 04/30/21   Page 1 of 5



           Laura Salerno Owens, OSB #076230
           LauraSalerno@MarkowitzHerbold.com
           David B. Markowitz, OSB #742046
           DavidMarkowitz@MarkowitzHerbold.com
           Harry B. Wilson, OSB #077214
           HarryWilson@MarkowitzHerbold.com
           Anna M. Joyce, OSB #013112
           AnnaJoyce@MarkowitzHerbold.com
           Chad A. Naso, OSB #150310
           ChadNaso@MarkowitzHerbold.com
           Anthony Blake, OSB #163446
           anthonyblake@markowitzherbold.com
           MARKOWITZ HERBOLD PC
           1455 SW Broadway, Suite 1900
           Portland, OR 97201
           Telephone: (503) 295-3085 ǀ Fax: (503) 323-9105

           Laura L. Ho (admitted pro hac vice)
           lho@gbdhlegal.com
           Barry Goldstein, Of Counsel (admitted pro hac vice)
           bgoldstein@gbdhlegal.com
           James Kan (admitted pro hac vice)
           jkan@gbdhlegal.com
           Byron Goldstein (admitted pro hac vice)
           brgoldstein@gbdhlegal.com
           Katharine L. Fisher (admitted pro hac vice)
           kfisher@gbdhlegal.com
           Mengfei Sun (admitted pro hac vice)
           msun@gbdhlegal.com
           GOLDSTEIN, BORGEN, DARDARIAN & HO
           155 Grand Avenue, Suite 900
           Oakland, CA 94612
           Telephone: (510) 763-9800 ǀ Fax: (510) 835-1417

           Attorneys for Plaintiffs and Opt-In Plaintiffs
           [Additional Counsel of Record listed on the Signature page]

                                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF OREGON
                                            PORTLAND DIVISION

             KELLY CAHILL, et al., individually and            Case No. 3:18-cv-01477-JR
             on behalf of others similarly situated,
                                                 Plaintiffs,   PARTIES’ JOINT STIPULATION AND
                                                               [PROPOSED] ORDER REGARDING
             vs.                                               SECOND REVISED LITIGATION
                                                               DEADLINES
             NIKE, INC., an Oregon Corporation,
                                           Defendant.




            PARTIES’ JOINT STIP. & [PROPOSED] ORDER RE SECOND REVISED LITIGATION DEADLINES
823990.4
                    Case 3:18-cv-01477-JR         Document 139          Filed 04/30/21    Page 2 of 5




                  Pursuant to the Court’s April 1, 2021 Order, ECF No. 136, Plaintiffs Kelly Cahill, et al.

           (“Plaintiffs”) and Nike, Inc. (“Nike” or “Defendant”) (collectively, the “Parties”), through their

           respective counsel hereby present the following stipulated and agreed upon revised litigation

           deadlines and request that the Court enter an order regarding the same.

                                   STIPULATED REVISED LITIGATION DEADLINES

                  The Parties hereby stipulate and agree and request the Court order the following revised

           litigation deadlines (the prior dates are provided in the first column for ease of reference):

                        Litigation Deadline                       Old Date               Revised proposal

            Fact Witness Depositions Close                   3/26/21                 5/31/21
            Plaintiffs’ Expert Reports Due                   5/10/21                 7/15/21
            Nike to depose or conduct expert discovery       5/11/21-7/5/21          7/16/21-9/9/21
            Nike’s Expert Reports Due                        7/6/21                  9/10/21
            Plaintiffs to depose or conduct expert           7/7/21-8/30/21          9/11/21-11/4/21
            discovery
            Plaintiffs’ Expert Reply Reports Due             8/31/21                 11/5/21
            Motion for Class Certification                   10/12/21                12/17/21
            Opposition to Class Certification                12/14/21                3/4/22
            Reply to Class Certification                     1/28/22                 4/18/22

                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

              Dated: April 30, 2021                  Respectfully submitted,

                                                     GOLDSTEIN, BORGEN, DARDARIAN & HO

                                                      /s/ James Kan
                                                     Laura L. Ho (admitted pro hac vice)
                                                     Barry Goldstein, Of Counsel (admitted pro hac vice)
                                                     James Kan (admitted pro hac vice)
                                                     Byron Goldstein (admitted pro hac vice)
                                                     Katharine L. Fisher (admitted pro hac vice)
                                                     Mengfei Sun (admitted pro hac vice)




           PARTIES’ JOINT STIP. & [PROPOSED] ORDER RE SECOND REVISED LITIGATION DEADLINES
           PAGE 1
823990.4
                 Case 3:18-cv-01477-JR    Document 139       Filed 04/30/21     Page 3 of 5




                                           MARKOWITZ HERBOLD PC
                                           Laura Salerno Owens, OSB #076230
                                           David B. Markowitz, OSB #742046
                                           Harry B. Wilson, OSB #077214
                                           Anna M. Joyce, OSB #013112

                                           ACKERMANN & TILAJEF PC
                                           Craig Ackerman (admitted pro hac vice)
                                           cja@ackermanntilajef.com
                                           1180 S Beverly Drive, Suite 610
                                           Los Angeles, CA 90035
                                           Tel: (310) 277-0614
                                           Fax: (310) 277-0635

                                           INDIA LIN BODIEN LAW
                                           India Lin Bodien (admitted pro hac vice)
                                           india@indialinbodienlaw.com
                                           2522 North Proctor Street, #387
                                           Tacoma, WA 98406-5338
                                           Tel: (253) 503-1672
                                           Fax: (253) 276-0081
                                           Attorneys for Plaintiffs and Opt-In Plaintiffs

            Dated: April 30, 2021          Respectfully submitted,

                                            /s/ Felicia A. Davis
                                           Daniel Prince (pro hac vice)
                                           danielprince@paulhastings.com
                                           Zach P. Hutton (pro hac vice)
                                           zachhutton@paulhastings.com
                                           Felicia A. Davis (pro hac vice)
                                           feliciadavis@paulhastings.com
                                           PAUL HASTINGS LLP
                                           515 South Flower Street, Twenty-Fifth Floor
                                           Los Angeles, CA 90071-2228
                                           Tel: (213) 683-6000
                                           Fax: (213) 627-0705

                                           Amy Joseph Pedersen, OSB No. 853958
                                           amy.joseph.pedersen@stoel.com
                                           Kennon Scott, OSB No. 144280
                                           kennon.scott@stoel.com
                                           STOEL RIVES LLP
                                           760 SW Ninth Avenue, Suite 3000
                                           Portland, OR 97205
                                           Tel: (503) 224-3380
                                           Fax: (503) 220-2480
                                           Attorneys for Nike, Inc.


           PARTIES’ JOINT STIP. & [PROPOSED] ORDER RE SECOND REVISED LITIGATION DEADLINES
           PAGE 2
823990.4
                   Case 3:18-cv-01477-JR         Document 139        Filed 04/30/21     Page 4 of 5




                                          SIGNATURE ATTESTATION


                  In accordance with Civil Local Rule 11(b)(2), I attest that concurrence in the filing of

           this document has been obtained from the signatories on this e-filed document.



             Dated: April 30, 2021                    Respectfully submitted,

                                                      GOLDSTEIN, BORGEN, DARDARIAN & HO

                                                      /s/ James Kan
                                                     James Kan (admitted pro hac vice)




           PARTIES’ JOINT STIP. & [PROPOSED] ORDER RE SECOND REVISED LITIGATION DEADLINES
           PAGE 3
823990.4
                     Case 3:18-cv-01477-JR        Document 139      Filed 04/30/21      Page 5 of 5




                                                [PROPOSED] ORDER


                    The Court has reviewed the Parties’ Joint Stipulation Regarding Second Revised

           Litigation Deadlines and hereby enters the same as reflected below.

                                   Litigation Deadline                   Revised proposal
                       Fact Witness Depositions Close                 5/31/21
                       Plaintiffs’ Expert Reports Due                 7/15/21
                       Nike to depose or conduct expert discovery     7/16/21-9/9/21
                       Nike’s Expert Reports Due                      9/10/21
                       Plaintiffs to depose or conduct expert
                                                                      9/11/21-11/4/21
                       discovery
                       Plaintiffs’ Expert Reply Reports Due           11/5/21
                       Motion for Class Certification                 12/17/21
                       Opposition to Class Certification              3/4/22
                       Reply to Class Certification                   4/18/22



                    IT IS SO ORDERED.

           Dated:                                          _________________________________________
                                                           JOLIE A. RUSSO
                                                           United States Magistrate Judge




           PARTIES’ JOINT STIP. & [PROPOSED] ORDER RE SECOND REVISED LITIGATION DEADLINES
           PAGE 4
823990.4
